940 So.2d 503 (2006)
Paul A. GUGELMAN, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-3418.
District Court of Appeal of Florida, Fifth District.
October 20, 2006.
Paul A. Gugelman, Lecanto, pro se.
No Appearance for Respondent.
THOMPSON, J.
Paul A. Gugelman seeks a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c). In his petition, Gugelman wishes to appeal the judgment and sentence imposed on him pursuant to his no contest plea on the basis that his plea was involuntary in light of his trial counsel's conduct. However, nowhere in the instant petition does Gugelman allege that *504 he timely requested his trial counsel to appeal and trial counsel failed to do so as required by rule 9.141(c)(3)(F). See Moore v. State, 910 So.2d 947 (Fla. 5th DCA 2005).
Additionally, the petition was not sworn to as required by Florida Rule of Appellate Procedure 9.141(c)(3)(F). Therefore, we deny the petition because it is facially insufficient. See Abbot v. State, 929 So.2d 723, 723 (Fla. 5th DCA 2006); Cosby v. State, 911 So.2d 275, 275 (Fla. 5th DCA 2005). The denial is without prejudice to Gugelman to file a facially sufficient sworn petition.
Petition for Belated Appeal DENIED.
PLEUS, C.J., and ORFINGER, J., concur.